Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-22 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/14/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Specification
The use of the terms FPOX-18A, FPOX-18B, FPOX 18C, FPOX 18D and FPOX 19-46, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 contains the trademark/trade names FPOX-18A, FPOX-18B, FPOX 18C, FPOX 18D and FPOX 19-46.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe amadoriase enzymes and, accordingly, the identification/description is indefinite.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim 1 has been amended to recite in the third step of adding an enzyme that catalyzes a reaction of oxidizing glycated hemoglobin to generate hydrogen peroxide thereto  without using a protease to generate hydrogen peroxide. This amendment is reasonably interpreted to mean that a protease is not used during this step only.
New claim 21recite “[T]the method according to claim 1, wherein the method is performed without adding a protease.” This claim is reasonably  interpreted to mean that a protease is not added at any step of the method.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8 and 21  are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871).
	Yonehara teach at claim 4 which depends from claim 1 reciting  a method for measuring an amount of a glycated protein (which according to claim 2 is a glycated hemoglobin), by:
causing a fructosyl amino acid oxidase  (FAOD) that is specific for a glycated alpha-amine group to act on a glycated amino group present in the sample other than the glycated protein so as to remove the glycated protein by degrading it; then 
causing a fructosyl amino acid oxidase to act on the glycated protein to cause a redox reaction  in the presence of a tetrazolium compound and sodium azide; and
measuring the redox reaction to determining the amount of the glycated protein, wherein the measurement of the redox reaction is done by measuring  the amount of hydrogen peroxide formed by the reaction of the FAOD that acts on the glycated protein where:
a color-developing substrate, N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt, is added as a color-developing agent to a reaction solution of the redox reaction in the presence of a surfactant  which causes a redox reaction between the color-developing agent substrate and the hydrogen peroxide (Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., chromagen; instant claim 8);
measuring the amount of color developed to determine the amount of hydrogen peroxide where there is a tetrazolium compound and sodium azide present in the reaction solution;
wherein a concentration of a tetrazolium compound in the reaction solution, a concentration of sodium azide in the reaction solution and a concentration of a surfactant  in the reaction  solution are in the specified ranges of the reaction solution. 
It is noted that these embodiments of the invention do not require a protease.
	This disclosure is supported by the specification as follows:
	Yonehara teaches the detection of glycated hemoglobin (Hb) in a sample in two step method. In the first step the glycated amino acids or glycated peptides are removed from a sample containing glycated Hb by combining the sample with fructosyl amino acid oxidase (FAOD) to oxidize the unwanted peptides and amino acids to produce hydrogen peroxide. Thereafter, the FAOD acts on the glycated hemoglobin in the presence of a tetrazolium compound and sodium azide to cause a redox reaction which determines the amount of glycated hemoglobin ([0008]). 
	The degradation of the glycated amino acids and peptides compared to the glycated hemoglobin can be carried with two different FAOD enzymes. In the first instance, a FAOD that is specific for the glycated amino acids and peptides is added. This FAOD is called the degradation FAOD. Following this, FAOD that is specific for the glycated hemoglobin is added ([0014]; termed the measurement FAOD). That is, the enzymes do not oxidize the substrate of the other. Again, this embodiment does not require the presence of a protease in any step. In paragraph [0016], Yonehara teaches that when using two different FAODs that “it is preferable that the glycated protein is degraded with a protease to give a degradation product of the glycated protein either before or after causing the FAOD caused to act on the glycated amino acid and the measurement FAOD caused to act on the glycated protein is caused to act on this degradation product so as to cause the above-describe redox reaction.” However, the disclosure of “it is preferable” would reasonably indicate to the ordinary artisan that this is a preferred embodiment but not a teaching away from the embodiment of not employing an enzyme in the measurement method.
MPEP states at 2141.02 VI that
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Hydrogen peroxide is formed when the FAOD acts of the glycated HB. The amount of hydrogen peroxide formed corresponds to the amount of glycated Hb. Subsequent to the treatment of glycated Hb with FAOD, a peroxidase and a reducing agent are added so that  a redox reaction occurs between the hydrogen peroxide and the reducing with peroxidase as the catalyst. The reducing agent develops color when it is oxidized. The amount of color measured  corresponds to the amount of hydrogen peroxide generated by FAOD treatment of the glycated Hb. The amount of hydrogen peroxide measured corresponds with the amount of glycated Hb in the sample ([0005]).
At [0139] Yonehara teaches that the hydrogen peroxide formed by the degradation FAOD (called FAOD-alpha) will be removed by catalase present originally in the blood sample that has been hemolyzed. From this disclosure, the ordinary artisan would reasonably  conclude that the removal of hydrogen peroxide generated by the degradation FAOD is a natural feature of Yonehara’s invention  since catalase is already present in hemolyzed blood sample. Hydrogen peroxide formed by the FAOD-alpha may also be removed by adding a catalase. An excess of a peroxidase (POD) is added to the color-developing agent with the measuring FAOD (FAOD-alphaS; [0109]) to measure the hydrogen peroxide formed by the reaction with the glycated hemoglobin.
Thus, the limitations of claims 1, 3-5, 8 and 21  are anticipated by Yonehara because Yonehara teaches adding a  FAOD that degrades glycated amino acids to a sample; catalase (instant claims 1 and 3) is naturally present in the sample and eliminates hydrogen peroxide generated by this degradation;  and adding  a FAOD that acts only on glycated hemoglobin to oxidize the  glycated Hb to hydrogen peroxide. A color-developing agent that is a leuco-type chromagen (instant claim 8)  is then added where the color-development is then measured. The measurement of the hydrogen peroxide is carried out in the presence of a catalase inhibitor because claim 4 of Yonehara teaches that  sodium azide (catalase inhibitor; instant claims 4 and 5) is present in the reaction solution that comprises the redox reaction (where the generated hydrogen peroxide reacts the color-developing agent).
The limitations that all  these steps are carried out without the addition of a protease (instant claims 1 and 21) are embodied by claim 4 of the publication and also disclosed by the specification of Yonehara supra. 
In the alternative, if the claimed method of carrying out the measurement without the addition of a protease  is not disclosed in the prior art and there is  no anticipation, Yonehara would, nevertheless, have rendered the carrying out said the claimed method without a protease   prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because Yonehara makes a distinction between performing the measurement without a protease (e.g., claims 1, 2 and 4-8 of the publication) and [0016] of Yonehara.  This is also shown by  claim 3 of Yonehara which does teach the addition of protease to the assay. That is, the addition of a protease is a specie (e.g., an embodiment ) of the generic method which includes the embodiment  where a protease is not added and another embodiment  where the protease is added.
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.

Claims 1-5, 8 and 21 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871).
Claims 1, 3-5, 8 and 21 are rejected insofar as they read on the limitations of claim 2. 
The disclosure by Yonehara teaching a method for the measurement of glycated Hb without the addition of a protease is discussed supra.
Yonehara does not specifically  teach the step (4) in claim 2 where a calibration curve is used to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated HB.
Yonehara teaches that the amount of glycated Hb can be determined by using the measured amount of the hydrogen peroxide compared to a previously prepared calibration curve that shows the correlation between the amount of hydrogen peroxide and the amount of glycated Hb ([0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of glycated HB in the method of Yonehara by using a calibration curve is used to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated HB. The ordinary artisan  would have been motivated to do so because Yonehara specifically teaches this step more accurately  determines the concentration  of glycated Hb in a sample. The ordinary artisan would have had a reasonable expectation that one could use a calibration curve to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated HB because Yonehara teaches this.
Claims 1, 3-5, 8-10 and 21 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), in view of Nomura et al. (US 20130089871).
Claims 1, 3-5, 8 and 21 are rejected insofar as they read on the limitations of claims 9 and 10. 
The disclosure by Yonehara teaching a method for the measurement of glycated Hb without the addition of a protease is discussed supra.
Yonehara does not teach that the leuco-type chromagen to measure  the amount of hydrogen  peroxide generated by the measurement FAOD is a phenothiazine-based chromagen (claim 9) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 10).
Nomura teaches that 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes (e.g., chromagens) that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the method of Yonehara. The ordinary artisan would have been motivated to do so because each leuco- dye  is known to have the same function, to be used as a color-developing agent for measuring the amount of  hydrogen peroxide in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the method of Yonehara because Nomura teaches that this compound and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
Claims 1, 3-5, 7, 8 and 21 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of Cambiaghi et al. (US 5424196).
Claims 1, 3-5, 8 and 21 are rejected insofar as they read on the limitations of claim 7. 
The disclosure by Yonehara teaching a method for the measurement of glycated Hb without the addition of a protease is discussed supra. Catalase present in the hemolyzed blood, and therefore  the sample removes  the hydrogen peroxide generated by the degradation FAOD.
Yonehara does not teach that the interfering hydrogen peroxide generated by the first oxidation by the degradation FAOD is eliminated by the addition of a reducing agent (claim 7).
Cambiaghi teaches that hydrogen peroxide can be eliminated from a composition containing an enzyme by adding a reducing agent (claim 1e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reducing agent to the composition in the method of Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides.  Since the composition components are known (catalase in the sample and the additional reducing agent), it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effect  would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of a reducing agent because Cambiaghi teaches this.
Claims 1, 3-5, 6, 8 and 21 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of Mishima et al. (US 20090170139).
Claims 1, 3-5, 8 and 21 are rejected insofar as they read on the limitations of claim 6. 
The disclosure by Yonehara teaching a method for the measurement of glycated Hb without the addition of a protease is discussed supra. Catalase is present in the hemolyzed blood, and therefore  the catalase in the sample removes  the hydrogen peroxide generated by the degradation FAOD.
Yonehara does not teach that interfering hydrogen peroxide generated by the first oxidation is eliminated by the addition of a peroxidase in the presence of one of two oxidative coupling-type chromogens used for oxidative coupling reaction (claim 6).
Mishima teaches that hydrogen peroxide can be eliminated from a sample by combining the sample with a combination of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling color reaction or a catalase (mid paragraph of [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling reaction to the composition in the method of Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides. Since the composition components are known (catalase in the sample and  a combination of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling color reaction), it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effect  would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of peroxidase in combination with one of the two oxidative coupling-type chromogens used for oxidative coupling reaction because Mishima teaches this.
Claims 1, 3-5,  8, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007).
Claims 1, 3-5, 8 and 21 are rejected insofar as they read on the limitations of claim 22.
The disclosure by Yonehara teaching a method for the measurement of glycated Hb without the addition of a protease is discussed supra.
Yonehara does not teach that the enzyme that catalyzes the reaction of oxidizing glycated Hb to generate hydrogen peroxide thereto to generate hydrogen peroxide is an amadoriase (claim 22).
Masakari teaches an amadoriase that enables the quantification of HbA1C (which is glycated Hb as taught by Cedarlund at [0233]) without the need of a protease  to hydrolyze the glycated Hb ([0126]). The amadoriase acts on the beta chain of glycated Hb and generates hydrogen peroxide which  is measured to quantitate the glycated Hb (abstract). The amadoriase is a modified one which is a variant of the wild type. It acts directed on the glycated Hb ([0153]-[0154]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified amadoriase taught by Masakari to act as the measuring enzyme that reacts only with glycated Hb  in the method of Yonehara. The ordinary artisan would have been motivated to do so because each enzyme that oxidizes glycated Hb (the measuring FAOD of Yonehara and the modified amadoriase of Masakari)  is known to have the same function, to be used as an enzyme that oxidizes glycated HB to generate hydrogen peroxide which is subsequently measured to quantitate the amount of glycated Hb contained in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ the modified amadoriase taught by Masakari in the method of Yonehara because it is specific for oxidizing the side chain the glycated Hb to generate hydrogen peroxide which is subsequently measured to quantitate the amount of glycated Hb contained in a sample. 
Claims 1, 3-5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007).
Yonehara teach at claim 4 which depends from claim 1 reciting  a method for measuring an amount of a glycated protein (which according to claim 2 is a glycated hemoglobin), by:
causing a fructosyl amino acid oxidase  (FAOD) that is specific for a glycated alpha-amine group to act on a glycated amino group present in the sample other than the glycated protein so as to remove the glycated protein by degrading it; then 
causing a fructosyl amino acid oxidase to act on the glycated protein to cause a redox reaction  in the presence of a tetrazolium compound and sodium azide; and
measuring the redox reaction to determining the amount of the glycated protein, wherein the measurement of the redox reaction is done by measuring  the amount of hydrogen peroxide formed by the reaction of the FAOD that acts on the glycated protein where:
a color-developing substrate, N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt, is added as a color-developing agent to a reaction solution of the redox reaction in the presence of a surfactant  which causes a redox reaction between the color-developing agent substrate and the hydrogen peroxide (Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., chromagen; instant claim 8);
measuring the amount of color developed to determine the amount of hydrogen peroxide where there is a tetrazolium compound and sodium azide present in the reaction solution;
wherein a concentration of a tetrazolium compound in the reaction solution, a concentration of sodium azide in the reaction solution and a concentration of a surfactant  in the reaction  solution are in the specified ranges of the reaction solution. 
	This disclosure is supported by the specification as follows:
	Yonehara teaches the detection of glycated hemoglobin (Hb) in a sample in  two step method. In the first step the glycated amino acids or glycated peptides are removed from a sample containing glycated Hb by combining the sample with fructosyl amino acid oxidase (FAOD) to oxidize the unwanted peptides and amino acids to produce hydrogen peroxide. Thereafter, the FAOD acts on the glycated hemoglobin in the presence of a tetrazolium compound and sodium azide to cause a redox reaction which determines the amount of glycated hemoglobin ([0008]). 
	The degradation of the glycated amino acids and peptides compared to the glycated hemoglobin can be carried with two different FAOD enzymes. In the first instance, a FAOD that is specific for the glycated amino acids and peptides is added. This FAOD is called the degradation FAOD. Following this, FAOD that is specific for the glycated hemoglobin is added ([0014]; termed the measurement FAOD). That is, the enzymes do not oxidize the substrate of the other. 
In paragraph [0016], Yonehara teaches that when using two different FAODs that “it is preferable that the glycated protein is degraded with a protease to give a degradation product of the glycated protein either before or after causing the FAOD caused to act on the glycated amino acid and the measurement FAOD caused to act on the glycated protein is caused to act on this degradation product so as to cause the above-describe redox reaction.” 
In this embodiment, Yonehara does not teach that the enzyme that catalyzes the reaction of oxidizing glycated Hb to generate hydrogen peroxide is an amadoriase (claim 22) which does not require a protease in the method (claim 1).
Masakari teaches an amadoriase that enables the quantification of HbA1C (which is glycated Hb as taught by Cedarlund at [0233]) without the need of a protease  to hydrolyze the glycated Hb ([0126]). The amadoriase acts on the beta chain of glycated Hb and generates hydrogen peroxide which  is measured to quantitate the glycated Hb (abstract). The amadoriase is a modified one which is a variant of the wild type. It acts directed on the glycated Hb ([0153]-[0154]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified amadoriase taught by Masakari to act as the measuring enzyme that reacts only with glycated Hb to generate hydrogen peroxide  in the method of Yonehara without using a protease in said method. The ordinary artisan would have been motivated to do so because each enzyme that oxidizes glycated Hb (the measuring FAOD of Yonehara and the modified amadoriase of Masakari)  is known to have the same function, to be used as an enzyme that oxidizes glycated HB to generate hydrogen peroxide which is subsequently measured to quantitate the amount of glycated Hb contained in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ the modified amadoriase taught by Masakari in the method of Yonehara without using a protease because it is specific for oxidizing the side chain the glycated Hb to generate hydrogen peroxide which is subsequently measured to quantitate the amount of glycated Hb contained in a sample. 
	
Claims 1-5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007).
The disclosure by Yonehara as modified by Masakari teaching a method for the measurement of glycated Hb with an amadoriase specific for glycated Hb without the addition of a protease is discussed supra.
Modified Yonehara does not specifically teach the step (4) in claim 2 where a calibration curve is used to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated HB.
Yonehara teaches that the amount of glycated Hb can be determined by using the measured amount of the hydrogen peroxide compared to a previously prepared calibration curve that shows the correlation between the amount of hydrogen peroxide and the amount of glycated Hb ([0282]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of glycated HB in the method of modified Yonehara by using a calibration curve is used to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated HB. The ordinary artisan  would have been motivated to do so because Yonehara specifically teaches this step more accurately  determines the concentration  of glycated Hb in a sample. The ordinary artisan would have had a reasonable expectation that one could use a calibration curve to determine the relationship between the concentration of the hydrogen peroxide generated by the reaction of the glycated Hb with the FAOD specific for the glycated Hb because Yonehara teaches this.
Claims 1, 3-5, 8-10, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007), as applied to claims 1, 3-5, 8, 21 and 22 above, in further  view of Nomura et al. (US 20130089871).
The disclosure by Yonehara as modified by Masakari teaching a method for the measurement of glycated Hb with an amadoriase specific for glycated Hb without the addition of a protease is discussed supra.
Modified Yonehara does not teach that the leuco-type chromagen to measure  the amount of hydrogen  peroxide generated by the measurement FAOD is a phenothiazine-based chromagen (claim 9) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 10).
Nomura teaches that 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes (e.g., chromagens) that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the method of modified Yonehara. The ordinary artisan would have been motivated to do so because each leuco- dye  is known to have the same function, to be used as a color-developing agent for measuring the amount of  hydrogen peroxide in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the method of Yonehara because Nomura teaches that this compound and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
Claims 1, 3-5, 7, 8,  21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007), as applied to claims 1, 3-5, 8, 21 and 22 above, in further  view of in view of Cambiaghi et al. (US 5424196).
The disclosure by Yonehara as modified by Masakari teaching a method for the measurement of glycated Hb with an amadoriase specific for glycated Hb without the addition of a protease is discussed supra. Catalase is present in the hemolyzed blood, and therefore  the catalase in the sample removes  the hydrogen peroxide generated by the degradation FAOD.
Modified Yonehara does not teach that the interfering hydrogen peroxide generated by the first oxidation by the degradation FAOD is eliminated by the addition of a reducing agent (claim 7).
Cambiaghi teaches that hydrogen peroxide can be eliminated from a composition containing an enzyme by adding a reducing agent (claim 1e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reducing agent to the composition in the method of modified Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides.  Since the composition components are known (catalase in the sample and the additional reducing agent), it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effect  would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of a reducing agent because Cambiaghi teaches this.
Claims 1, 3-5, 6, 8, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007), as applied to claims 1, 3-5, 8, 21 and 22 above, in further  view of Mishima et al. (US 20090170139).
The disclosure by Yonehara as modified by Masakari teaching a method for the measurement of glycated Hb with an amadoriase specific for glycated Hb without the addition of a protease is discussed supra. Catalase is present in the hemolyzed blood, and therefore  the catalase in the sample removes  the hydrogen peroxide generated by the degradation FAOD.
Modified Yonehara does not teach that interfering hydrogen peroxide generated by the first oxidation is eliminated by the addition of a peroxidase in the presence of one of two oxidative coupling-type chromogens used for oxidative coupling reaction (claim 6).
Mishima teaches that hydrogen peroxide can be eliminated from a sample by combining the sample with a combination of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling color reaction or a catalase (mid paragraph of [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling reaction to the composition in the method of modified Yonehara. The ordinary artisan would have been motivated to do so in order to eliminate the interfering hydrogen peroxide generated by the oxidation of glycated amino acids and peptides. Since the composition components are known (catalase in the sample and  a combination of a peroxidase in the presence of one of the two oxidative coupling-type chromogens used for oxidative coupling color reaction), it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effect  would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could eliminate hydrogen peroxide in a sample by the addition of peroxidase in combination with one of the two oxidative coupling-type chromogens used for oxidative coupling reaction because Mishima teaches this.
Claims 11 and 12  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019).
The disclosure by Yonehara is discussed supra. At claim 27 (which depends from claim 9)  of the publication, Yonehara teaches a kit to measure glycated protein that comprises a pretreatment reagent (reagent 1) for pretreating a sample containing a FAOD; and a color-developing reagent (reagent 2) that contains a FAOD, an oxidoreductase;  a color-developing substrate and sodium azide (instant claims 11 and 12).  The kit does not require that the FAOD in reagent 1 requires a protease.
Claim 27 of the publication does not specifically teach that the pretreatment FAOD in reagent 1 is  specific to oxidize a glycated amino acid and the second FAOD (in reagent 2) is one that is specific to oxidize glycated Hb (e.g., claim 4 of the publication).
Nor does claim 27 teach that reagent 1 also contains a catalase. 
As previously discussed, Yonehara teaches that the first enzyme added (pretreatment FAOD) is one that is specific to oxidize a glycated amino acid and the second FAOD is one that is specific to oxidize glycated Hb (e.g., claim 4 of the publication). At [0139) Yonehara also teaches hydrogen peroxide formed by the degradation FAOD (e.g., the FAOD specific for glycated amino acids) may be removed by added catalase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FAOD that is specific to oxidize glycated amino acids in the pretreatment reagent (reagent 1) and a FAOD that is specific to oxidize glycated Hb in the color developing reagent (reagent 2). The ordinary artisan would have been motivated to do so because Yonehara teaches this in order to measure only hydrogen peroxide generated by the oxidation of glycated Hb. The ordinary artisan would have had a reasonable expectation that one could use a FAOD that is specific to oxidize glycated amino acids in reagent 1 and a FAOD that is specific to oxidize glycated Hb in reagent 2 because Yonehara teaches this in order to only hydrogen peroxide generated by the oxidation of glycated Hb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a catalase to reagent 1 of the kit of Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches that hydrogen peroxide formed by the degradation FAOD (e.g., the FAOD specific for glycated amino acids) may be removed by added catalase. Thus, it would be convenient and more effective to provide both component in the same reagent (reagent 1). The ordinary artisan would have had a reasonable expectation that one could add a catalase to reagent 1 because Yonehara teaches that the catalase works in the presence of the FAOD that is specific for glycated amino acids as in [0139]).
Claims 11-13  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871).
The disclosure of claim 27 using a FAOD that is specific to oxidize glycated amino acids and a catalase in reagent 1 and  a FAOD that is specific to oxidize glycated Hb in the reagent 2 is discussed supra. As noted, reagent 2 also contains an oxidoreductase;  a color-developing substrate and sodium azide. 
Yonehara does not specifically teach that the color-developing agent in reagent 2 is a leuco-type chromagen (claim 13, in part). 
At claim 18 of the publication (which depends from claim 9) Yonehara teaches that the color-development substrate is N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt. Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., leuco-type chromagen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the leuco-type chromagen N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt as the color-developing agent in reagent 2 of  the kit of  Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches that said leuco-type chromagen is  used in the disclosed method and claim 18 of the publication and thus reasonably used in said kit in reagent 2. The ordinary artisan would have had a reasonable expectation that one could successfully employ the leuco-type chromagen N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt as the color-developing agent in reagent 2 of  the kit of  Yonehara because teaches this leuco-type chromagen as the color-developing agent (claim 18 of the publication supra.
Yonehara does not teach that the oxidoreductase in reagent 2 is a peroxidase. 
At [0221] Yonehara teaches that  the oxidoreductase is a POD (peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peroxidase as the oxidoreductase in reagent 2 of the kit of Yonehara. The ordinary artisan would have been motivated to do so because Yonehara specifically teaches this. The ordinary artisan would have had a reasonable expectation that one could use a peroxidase as the oxidoreductase in reagent 2 because Yonehara teaches that the oxidoreductase used to measure the hydrogen peroxide generated by reagent 2 is a peroxidase.
Yonehara does not teach that the peroxidase and the leuco-type chromagen are further contained in the reagent 1 or reagent 2, respectively, or in the reagent 2 and reagent 1, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse in the kit of Yonehara. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-type  chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals.
Claims 15-19  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nomura et al. (US 20130089871).
At claim 9 of the publication,  Yonehara teaches a kit to measure glycated protein that comprises a pretreatment reagent (reagent 1) for pretreating a sample containing a FAOD; and a color-developing reagent (reagent 2) that contains a FAOD, an oxidoreductase; and  a color-developing substrate. Further the method can be carried out without a protease for the reasons stated supra (instant claim 15). 
Yonehara does not teach that that the FAOD in reagent 1 (pretreatment FAOD) is one that is specific to oxidize a glycated amino acid and the FAOD in reagent 2 is one that is specific to oxidize glycated Hb (claim 15, in part).
As previously discussed, Yonehara teaches that the FAOD in reagent 1 (pretreatment FAOD) is one that is specific to oxidize a glycated amino acid and the FAOD in reagent 2 is one that is specific to oxidize glycated Hb (e.g., claim 4 of the publication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FAOD that is specific to oxidize glycated amino acids in reagent 1  and a FAOD that is specific to oxidize glycated Hb reagent 2 of the kit of Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches this in order to measure only hydrogen peroxide generated by the oxidation of glycated Hb. The ordinary artisan would have had a reasonable expectation that one could use a FAOD that is specific to oxidize glycated amino acids in reagent 1 and a FAOD that is specific to oxidize glycated Hb in reagent 2 because Yonehara teaches this in order to measure only hydrogen peroxide generated by the oxidation of glycated Hb.
Yonehara does not teach that the color-development substrate is a leuco-type chromagen  that is a phenothiazine chromagen (claim 18) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 19).
At claim 18 of the publication (which depends from claim 9) Yonehara teaches that the color-development substrate is N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt. Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., a leuco-type chromagen). Nomura also teaches that 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt is also a leuco-type dye. Leuco-dyes are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the kit of  Yonehara. The ordinary artisan would have been motivated to do so because each leuco-dye (e.g., chromagen)  is known to have the same function, to be used as a color-developing agent to measure the amount  of hydrogen peroxide in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the kit of Yonehara because Nomura teaches that this compound and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
Yonehara does not specifically teach that the oxidoreductase in reagent 2 is a peroxidase. 
At [0221] Yonehara teaches that  the oxidoreductase is a POD (peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peroxidase as the oxidoreductase in reagent 2 of the kit of Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches that the oxidoreductase is a peroxidase. The ordinary artisan would have had a reasonable expectation that one could use a peroxidase as the oxidoreductase in reagent 2 because Yonehara teaches that the oxidoreductase used to measure the hydrogen peroxide generated by reagent 2 is peroxidase.
Yonehara does not teach that the peroxidase and the leuco-type chromagen are further contained in the reagent 1 or reagent 2, respectively, or in the reagent 2 and reagent 1, respectively  (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse in the kit of Yonehara. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-based chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals.
Claims 15-20  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of Nomura et al. (US 20130089871), as applied to claims 15-19 above, in further view of Mishima et al.  (US 20090170139).
The disclosure by Yonehara as modified by Nomura is discussed supra.
Modified Yonehara does not teach that the peroxidase  is contained in reagent 1 with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction and that reagent 2 contains the leuco-type chromagen (claim 20).
The disclosure by Mishima is discussed supra.
It would have been obvious to one of ordinary skill in the art to put the peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the reagent 1 and the leuco-type chromagen in reagent 2 of modified Yonehara. The ordinary artisan would have been motivated to do so because the of a peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the reagent 1 will remove interfering hydrogen peroxide generated by the oxidation of the glycated peptides and amino acids. This will allow the second reagent containing the leuco-type chromagen to serve as the reagent to measure hydrogen peroxide generated only by the second reaction where glycated Hb is oxidized. The ordinary artisan would have had a reasonable expectation that one could add these components to the reagents 1 and 2, respectively, because they are separate chemicals.

Claims 11 and 12  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007).
The disclosure by Yonehara is discussed supra. At claim 27 (which depends from claim 9)  of the publication, Yonehara teaches a kit to measure glycated protein that comprises a pretreatment reagent (reagent 1) for pretreating a sample containing a FAOD; and a color-developing reagent (reagent 2) that contains a FAOD, an oxidoreductase;  a color-developing substrate and sodium azide (instant claims 11 and 12).  
Claim 27 of the publication does not specifically teach that the pretreatment FAOD in reagent 1 is  specific to oxidize a glycated amino acid and the second FAOD (in reagent 2) is instead an amadoriase that does not require a protease.
As previously discussed, Yonehara teaches that the first enzyme added (pretreatment FAOD) is one that is specific to oxidize a glycated amino acid and the second FAOD is one that is specific to oxidize glycated Hb (e.g., claim 4 of the publication). 
The disclosure by Masakari as evidenced by Cedarlund is discussed supra teaching a modified amadoriase that catalyzes the oxidation of Hb without using a protease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FAOD that is specific to oxidize glycated amino acids in the pretreatment reagent (reagent 1) and the modified amadoriase of Masakari  that  is specific to oxidize glycated Hb without the need for a protease in the color developing reagent (reagent 2). The ordinary artisan would have been motivated to do so because Yonehara teaches that  only hydrogen peroxide generated by the oxidation of glycated Hb is measured to quantitate glycated Hb and Masakari teaches that the modified amadoriase is specific for glycated Hb without the need for a protease. The ordinary artisan would have had a reasonable expectation that one could use  the FAOD that is specific to oxidize glycated amino acids in reagent 1 and the modified amadoriase of Masakari  that is specific to oxidize glycated Hb without the need for a protease in reagent 2 because Yonehara teaches this in order to only measure hydrogen peroxide generated by the oxidation of glycated Hb and Masakari teaches that the modified amadoriase is specific for glycated Hb without the need for a protease.
Yonehara as modified by Masakari does not teach the inclusion of a catalase in reagent 1.
At [0139) Yonehara also teaches hydrogen peroxide formed by the degradation FAOD (e.g., the FAOD specific for glycated amino acids) may be removed by added catalase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a catalase to reagent 1 of the kit of modified Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches that hydrogen peroxide formed by the degradation FAOD (e.g., the FAOD specific for glycated amino acids) may be removed by added catalase. Thus, it would be convenient and more effective to provide both component in the same reagent (reagent 1). The ordinary artisan would have had a reasonable expectation that one could add a catalase to reagent 1 because Yonehara teaches that the catalase works in the presence of the FAOD that is specific for glycated amino acids as in [0139]).
Claims 11-13  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019), as evidenced by Nomura et al. (US 20130089871), in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007).
The disclosure of claim 27 of Yonehara as modified by Masakari using a FAOD that is specific to oxidize glycated amino acids and catalase in reagent 1 and  the modified amadoriase of Masakari  that is specific to oxidize glycated Hb without the need for a protease in the reagent 2 is discussed supra. As noted, reagent 2 also contains an oxidoreductase;  a color-developing substrate and sodium azide. 
Modified Yonehara does not specifically teach that the color-developing agent in reagent 2 is a leuco-type chromagen (claim 13, in part). 
At claim 18 of the publication (which depends from claim 9) Yonehara teaches that the color-development substrate is N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt. Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., leuco-type chromagen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the leuco-type chromagen N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt as the color-developing agent in reagent 2 of  the kit of  modified Yonehara. The ordinary artisan would have been motivated to do so because Yonehara teaches that said leuco-type chromagen is  used in the disclosed method and claim 18 of the publication and thus reasonably used in said kit in reagent 2. The ordinary artisan would have had a reasonable expectation that one could successfully employ the leuco-type chromagen N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt as the color-developing agent in reagent 2 of  the kit of  modified Yonehara because teaches this leuco-type chromagen as the color-developing agent (claim 18 of the publication supra.
Modified Yonehara does not teach that the oxidoreductase in reagent 2 is a peroxidase. 
At [0221] Yonehara teaches that  the oxidoreductase is a POD (peroxidase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peroxidase as the oxidoreductase in reagent 2 of the kit of modified Yonehara. The ordinary artisan would have been motivated to do so because Yonehara specifically teaches this. The ordinary artisan would have had a reasonable expectation that one could use a peroxidase as the oxidoreductase in reagent 2 because Yonehara teaches that the oxidoreductase used to measure the hydrogen peroxide generated by reagent 2 is a peroxidase.
Modified Yonehara does not teach that the peroxidase and the leuco-type chromagen are further contained in the reagent 1 or reagent 2, respectively, or in the reagent 2 and reagent 1, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse in the kit of modified Yonehara. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-type  chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals.
Claims 15-19  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007), and Nomura et al. (US 20130089871).
The disclosure by Yonehara is discussed supra. At claim 9 of the publication, Yonehara teaches a kit to measure glycated protein that comprises a pretreatment reagent (reagent 1) for pretreating a sample containing a FAOD; and a color-developing reagent (reagent 2) that contains a FAOD, an oxidoreductase;  a color-developing substrate (instant claim 15, in part).
Claim 9 of the publication does not specifically teach that the pretreatment FAOD in reagent 1 is  specific to oxidize a glycated amino acid and the second FAOD (in reagent 2) is instead an amadoriase that does not require a protease.
As previously discussed, Yonehara teaches that the first enzyme added (pretreatment FAOD) is one that is specific to oxidize a glycated amino acid and the second FAOD is one that is specific to oxidize glycated Hb (e.g., claim 4 of the publication). 
The disclosure by Masakari as evidenced by Cedarlund is discussed supra teaching a modified amadoriase that catalyzes the oxidation of Hb without using a protease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a FAOD that is specific to oxidize glycated amino acids in the pretreatment reagent (reagent 1) and the modified amadoriase of Masakari  that  is specific to oxidize glycated Hb without the need for a protease in the color developing reagent (reagent 2). The ordinary artisan would have been motivated to do so because Yonehara teaches this in order to measure only hydrogen peroxide generated by the oxidation of glycated Hb and Masakari teaches that the modified amadoriase is specific for glycated Hb without the need for a protease. The ordinary artisan would have had a reasonable expectation that one could use  the FAOD that is specific to oxidize glycated amino acids in reagent 1 and the modified amadoriase of Masakari  that is specific to oxidize glycated Hb without the need for a protease in reagent 2 because Yonehara teaches this in order to only hydrogen peroxide generated by the oxidation of glycated Hb and Masakari teaches that the modified amadoriase is specific for glycated Hb without the need for a protease.
Yonehara as modified by Masakari does not teach that the color-development substrate is a leuco-type chromagen  that is a phenothiazine chromagen (claim 18) that is 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt (claim 19).
At claim 18 of the publication (which depends from claim 9) Yonehara teaches that the color-development substrate is N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt. Nomura ([0045]) teaches that this color-developing agent is a leuco-dye (e.g., a leuco-type chromagen). Nomura also teaches that 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt is also a leuco-type dye. Leuco-dyes are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the kit of modified  Yonehara. The ordinary artisan would have been motivated to do so because each leuco-dye (e.g., chromagen)  is known to have the same function, to be used as a color-developing agent to measure the amount  of hydrogen peroxide in a sample. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ 10-(carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine salt as the color-developing agent in the kit of modified Yonehara because Nomura teaches that this compound and N-(carboxymethylaminocarbonyl)-4,4’-bis)dimethylamino)diphenylamine sodium salt are leuco-dyes that are single compounds that develop color via an oxidation reaction to determine the amount of hydrogen peroxide present in a sample via color development.
Modified Yonehara does not specifically teach that the oxidoreductase in reagent 2 is a peroxidase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peroxidase as the oxidoreductase in reagent 2 of the kit of modified Yonehara. The ordinary artisan would have been motivated to do so because Yonehara specifically teaches this. The ordinary artisan would have had a reasonable expectation that one could use a peroxidase as the oxidoreductase in reagent 2 because Yonehara teaches that the oxidoreductase used to measure the hydrogen peroxide generated by reagent 2 is peroxidase.
Modified Yonehara does not teach that the peroxidase and the leuco-type chromagen are further contained in the reagent 1 or reagent 2, respectively, or in the reagent 2 and reagent 1, respectively  (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the leuco-type chromagen and the peroxidase in reagent 1 and reagent 2, respectively or the reverse in the kit of modified Yonehara. The ordinary artisan would have been motivated to do so because the intention of the combination is to measure the hydrogen peroxide generated by oxidation of the glycated Hb and not the hydrogen peroxide generated by the oxidation of the glycated amino acids and peptides. By keeping the two components separate, then the leuco-based chromagen will not be activated by the hydrogen peroxide until only hydrogen peroxide generated by oxidation of the glycated Hb is present. The ordinary artisan would have had a reasonable expectation that one could put the two components into one or the other of the first and second reagents because the two components are separate chemicals.
Claims 15-20  are rejected under 35 U.S.C. 103 as obvious over Yonehara et al. (US 20050042709; cited in the IDS filed 11/25/2019) in view of in view of Masakari et al. (US 20160251695), as evidenced by Cedarlund et al. (US 20150371007), and Nomura et al. (US 20130089871), as applied to claims 15-19 above, in further view of Mishima et al.  (US 20090170139).
The disclosure by Yonehara as modified by Masakari and Nomura is discussed supra.
Modified Yonehara does not teach that the peroxidase  is contained in reagent 1 with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction and that reagent 2 contains the leuco-type chromagen (claim 20).
The disclosure by Mishima is discussed supra.
It would have been obvious to one of ordinary skill in the art to put the peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the reagent 1 and the leuco-type chromagen in reagent 2 of modified Yonehara. The ordinary artisan would have been motivated to do so because the of a peroxidase in combination with one of two oxidative coupling-type chromagens used in a chromagenic oxidative coupling reaction in the reagent 1 will remove interfering hydrogen peroxide generated by the oxidation of the glycated peptides and amino acids. This will allow the second reagent containing the leuco-type chromagen to serve as the reagent to measure hydrogen peroxide generated only by the second reaction where glycated Hb is oxidized. The ordinary artisan would have had a reasonable expectation that one could add these components to the reagents 1 and 2, respectively, because they are separate chemicals.
Response to Arguments
Applicant argues that the newly claimed limitation of “without using a protease” in amended claims 1, 2, 11 and 15. Applicant refers to the interview of 3/9/2022.  Applicant asserts that Yonehara discloses  using FAODs (to act on glycated amino acids and shorter peptide fragments” at [0016]. Applicant puts forth that Yonehara expressly teaches at [0018] that FAODs act more easily  on glycated amino acids and glycated peptides than on glycated proteins in an analytic setting.  Applicant notes that the instant specification also teaches this (PGPUB at [0082]). Applicant also asserts the specification also further recognizes the necessity of a protease to break down hemoglobin when a FAOD is sued ([0004]). Applicant concludes that Yonehara fails to disclose an enzyme that breaks down glycated Hb without using a protease. Applicant asserts that none of the supporting references teaches this as well.
Applicant’s argument has been considered but it is not persuasive.
As noted supra, Yonehara teaches the following at [0016]:  that when using two different FAODs that “it is preferable that the glycated protein is degraded with a protease to give a degradation product of the glycated protein either before or after causing the FAOD caused to act on the glycated amino acid and the measurement FAOD caused to act on the glycated protein is caused to act on this degradation product so as to cause the above-describe redox reaction.” The disclosure of “it is preferable” would reasonably indicate to the ordinary artisan that this is a preferred embodiment but not a teaching away from the embodiment of not employing an enzyme in the measurement method.
MPEP states at 2141.02 VI that
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
If one does practice the alternative embodiment of  Yonehara with a protease, disclosure by Masakari eliminates any need for a protease for the reasons stated supra.
The supporting references are cited to teach the limitations of dependent claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653